Allowable Subject Matter

Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner found few references that teach the following:

Powell (US 20210127059) teaches: Paragraph 39: correct image distortion for image presentation, stitching together multiple images of a physical scene to form a panorama image, and for input to a machine-learning model.40: The image sensor rotation parameter may be considered for pixel mapping in a scenario where the distortion corrected image 214 is included in a plurality of images that are stitched together (e.g., panoramic or 3D image
Paragraph 45: perform facial recognition to identify subject(s) of interest in an image, Paragraph 48: The primary difference between the two distortion correction projections is that the height of the cylindrical distortion corrected image would be stretched as compared to a spherical distortion corrected image due to a tangent relationship of the vertical axis. The raw image 500 may be distortion corrected to fit the rectangular frame edges of the distortion projection corrected image 502 such that the distortion projection corrected image 502 is suitable for presentation, such as on a display. Paragraph 68: a stitched panorama image of the scene may be output by stitching together the plurality of distortion corrected images corresponding to the plurality of different cameras. In some examples, the stitched panorama image may be a 360-degree image of the scene. In some implementations, at 810, optionally the distortion corrected image(s) may be evaluated by one or more machine-learning object-
Also Cutler (US 8,111282) teaches in a video conference, a panorama camera (input is fed to a panorama module 538 that stitches the video images from the 360-degree camera into a panoramic image. The panoramic image video stream is fed into a multi-person tracker module 532, a rate control module 546, and a panorama tiler module 536. The rate control module 546 sub-samples the video frames to achieve lower frame rates), Panorama stitcher (panorama stitcher takes a number of video stream inputs, one from each camera in the camera array, (in one embodiment five each at 320.times.240 pixels 15 FPS) from the 360-degree camera and outputs a single panorama image).
Barnan (US 9,842624) teaches Image stitching is described for multiple camera video by placing seams for objects in the scene. An object of interest is identified within an overlap between two images each from a different adjacent camera of a multiple camera system. An identified object of interest is placed within an identified one of the two images. A seam is placed between the two images so that the object of interest is within the identified image and not within the other of the two images. The two images are joined at the placed seam and the two joined images are rendered as a single image joined at the placed seam (abstract)
None of the cited arts alone or in reasonable combination teaches {searching out a dividing point for two-dimensional picture spreading and defining the dividing point as a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Notice of Pre-AIA  or AIA  Status

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652